Cite as 2015 Ark. 104

                    SUPREME COURT OF ARKANSAS
                                          No.   CV-14-1123

                                                      Opinion Delivered March 5, 2015



                                                      PRO SE MOTION FOR RULE ON
EDMOND McCLINTON                                      CLERK TO PROCEED WITHOUT A
                                 PETITIONER           CERTIFIED RECORD
                                                      [LINCOLN COUNTY CIRCUIT
V.                                                    COURT, NO. 40CV-14-67]
HON. JODI RAINES DENNIS, CIRCUIT
JUDGE                                                 MOTION DENIED.
                    RESPONDENT

                                           PER CURIAM

       Petitioner Edmond McClinton tendered to this court a pro se petition for writ of

mandamus, alleging that the respondent circuit judge had not acted in a timely manner on a pro

se petition for writ of habeas corpus that he filed in the Lincoln County Circuit Court in 2014.

Now before us is petitioner’s motion for rule on clerk seeking to file the mandamus petition

without the certified record required to file such an action. See Paige v. State, 2012 Ark. 413 (per

curiam).

       Arkansas Supreme Court Rule 6-1(a) provides that in cases in which the jurisdiction of

this court is in fact appellate, although in form original, such as petitions for writs of prohibition,

certiorari, or mandamus, the pleadings with certified exhibits from the trial court are treated as

the record. Ark. Sup. Ct. R. 6-1(a) (2014); Hall v. Johnson, 2013 Ark. 137 (per curiam); Boykins v.

Williams, 2013 Ark. 63, 426 S.W.3d 379 (per curiam); Wright v. Griffen, 2012 Ark. 313 (per

curiam); Barnett v. Tabor, 2010 Ark. 22 (per curiam); Davis v. Dennis, 2009 Ark. 474 (per curiam);

Dillard v. Keith, 336 Ark. 521, 986 S.W.2d 100 (1999) (per curiam). This court cannot assume

jurisdiction of the mandamus petition tendered by petitioner without a certified record. Hall,
                                     Cite as 2015 Ark. 104

2013 Ark. 137; Boykins, 2013 Ark. 63, 426 S.W.3d 379; Wright, 2012 Ark. 313. Accordingly, as

jurisdiction must be established before this court can act, it is petitioner’s responsibility to

provide the certified record necessary for this court to proceed.

       Motion denied.

       Edmond McClinton, pro se petitioner.

       No response.




                                               2